OFFICE ACTION :: REFUSAL
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 

Claim Rejection - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The claim is indefinite and nonenabling because there are spatially indefinite elements among the views.
Indefinite Scope – The scope of the claimed design is indefinite due to lack of clarity as to the precise metes and bounds of the claimed design.  What portions of the reproductions are not intended to be part of the claimed design, a descriptive statement must be included in the specification clearly describing the purposes of the coloring or broken lines on the drawing (please see MPEP 1503.02, subsection III).  Where are the bounds of the claimed design? Are the black shapes the only claimed portions or is the surface beneath that claimed as well?

    PNG
    media_image1.png
    278
    719
    media_image1.png
    Greyscale



ALL Figures – The annotated elements (all solid black elements) of the claimed design are not clearly corroborated in other views resulting in spatial indefiniteness because the depth, properties, and relationship with adjacent surfaces cannot be determined in combination with other views. The precise configuration (protruding, concavity, or coplanar nature) of ALL solid black elements cannot be determined. It cannot be determined is the annotated elements are intended to be surface indicia, raised (like some sort of protrusion), or recessed elements. See annotated figures on next page.

    PNG
    media_image2.png
    278
    742
    media_image2.png
    Greyscale




Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the spectacles in broken lines form no part of the claimed design or a statement that the portions of the spectacles shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).


A response is required in reply to the Office action to avoid abandonment of the application.  If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Furthermore, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  
Any amendments to the drawing or specification must meet the description requirement of 35 USC 112(a).  It must be apparent that applicant was in possession of the amended design at the time of original filing; otherwise, applicant must provide evidence of that possession.  See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). 
If amended drawings are filed and the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

REJECTIONS HELD IN ABEYANCE
A rejection of the instant application under 35 USC 171, same design double patenting, or under nonstatutory double patenting over U.S. Patent Application Nos. 35/512,338, 35/512,343, 35/512,345, and 35/512,371 are held in abeyance pending clarification of the instant application in response to the above rejection under 35 USC 112 (a) and (b).  If amendments to the instant application result in a design scope and appearance that is identical to that of the issued patent, a rejection under 35 USC 171 for same design double patenting will be presented and made final in the next Office action.  If amendments to the instant application result in a design scope and appearance that is obvious in view of or patentably indistinct from the issued patent, a rejection under nonstatutory double patenting will be presented and made final in the next Office action.


Conclusion
The claim stands rejected under 35 USC § 112 (a) and (b) for the reasons set forth above. 


CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068. The examiner can normally be reached Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915